DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract describes a sensor device however it does not describe an improvement made by the invention. Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Sensor Device with improved stability and reliability.

The disclosure is objected to because of the following informalities:
In paragraph, 0009 there is a typographical error of “Adiagrammatic” in describing Figures 1 and 3. 
The detailed description does not include a detailed description of the figures involving the corresponding components and their respective reference numbers. Currently, Paragraph 0173 simply list out the components and their respective reference numbers. These components and reference numbers should be described with relation to the figures in detail.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Measuring Means” in claims 1, 4, and 6.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 fails to further limit the device/apparatus subject matter of claim 1 from which it depends as there is no further device/apparatus limitations in claim 7. Furthermore, claim 7 does not include any method steps. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi Kasei Fibers Corporation JP2011-89923 (hereinafter “Asahi”) in view of Bando Chemical Industries JP2015-200592 (hereinafter “Bando”)
Regarding claim 1, Asahi discloses a sensor device (sensing member-1) comprising: a sensor member (elastic support-2) having a core, a conductor (conductor-3) which has an electrical resistance of 1 kQ/m or less, and which is wound round an outer surface portion of the core in a coil form (See fig 1), and an electromagnetic wave shielding layer for shielding the conductor from an extraneous electromagnetic wave (shield on outer layer disclosed in paragraph 0047); and a measuring means (TDR measuring apparatus) for detecting an electric signal from the sensor member to measure an elongation of the sensor member based on a change of the electric signal (See paragraphs 0044, 0053-0054). (See also Paragraphs 0004-0054)
However, Asahi fails to disclose a core material having a residual strain at 2% elongation of 0.4% or less. Bando discloses disclose a core material (Urethane rubber) having a residual strain at 2% elongation of 0.4% or less. (Fig 1 and 2, Paragraph 0013-0032)

Regarding claim 2, Asahi discloses the sensor device according to claim 1.
However, Asahi fails to disclose the core material has a tensile modulus of 1 to 250 GPa, as measured at 25°C. Bando discloses the core material (urethane rubber) has a tensile modulus of 1 to 250 GPa, as measured at 25°C. (Fig 1 and 2, Paragraph 0013-0032)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the core design of Bando into Asahi for the purpose of decreasing potential measurement errors. The modification would allow for a higher reliability for long term use by using a material that can be deformed repeatedly for longer durations of time and still maintain a high measurement accuracy.
Regarding claim 3, Asahi in view of Bando disclose the Sensor device according to claim 1.
Furthermore, Asahi discloses has an insulating layer (insulator, insulating layer/fibers and pre-insulated are all disclosed as being used) having an electrical insulation function between the conductor and the electromagnetic wave shielding layer (See Paragraph 0004-00054).
Regarding claim 4, Asahi in view of Bando disclose the Sensor device according to claim 1.
Furthermore, Asahi discloses the measuring means has a detector for detecting an impedance change (the TDR measuring apparatus detects electrical signals such as Impedance, 
Regarding claim 5, Asahi in view of Bando disclose the Sensor device according to claim 1.
Furthermore, Asahi discloses the arithmetic part conducts an calculation of an elongation amount and/or an elongation ratio based on inductance change among the values detected by the detector. (See paragraph 0004-00054 which discloses the TDR/differential TDR performing arithmetic calculations to determine an elongation amount and /or elongation ration based on values detected by the detector section of the TDR/differential TDR.)
Regarding claim 6, Asahi in view of Bando disclose the Sensor device according to claim 1.
Furthermore, Asahi discloses the measuring means has a judgment means for judging an abnormal state of the sensor member and/or measurement specimen. (See paragraphs 0044 -0054)
Regarding claim 7, Asahi discloses a method (TDR method is disclosed) for measuring an elongation amount and/or an elongation ratio using the sensor device according to claim 1. (See paragraph 0004-00054 which discloses the TDR/differential TDR performing arithmetic calculations to determine an elongation amount and /or elongation ration based on values detected by the detector section of the TDR/differential TDR.)

Regarding claim 9, Asahi in view of Bando disclose the Sensor device according to claim 2.
Furthermore, Asahi discloses an insulating layer (insulator, insulating layer/fibers and pre-insulated are all disclosed as being used) having an electrical insulation function between the conductor and the electromagnetic wave shielding layer (See Paragraph 0004-00054).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asahi Kasei Fibers Corporation JP2011-89923 (hereinafter “Asahi”) in view of Bando Chemical Industries JP2015-200592 (hereinafter “Bando”) in further view of Yamaha Corp JP4-233443 (hereinafter “Yamaha”).
Regarding claim 8, the combination of Asahi and Bando disclose the method of claim 7.
However, the combination fails to disclose at least two or more sensor members having different lengths are arranged on a measurement specimen, and, using a difference between the elongation amounts and/or elongation ratio of two or more arbitrary sensor members, a elongation amount and/or a elongation ratio in an uncommon section in which the two arbitrary sensor members do not overlap is determined, measuring an elongation amount and/or an elongation ratio of the measurement specimen in an arbitrary section. Yamaha discloses at least two or more sensor members having different lengths are arranged on a measurement specimen, and, using a difference between the elongation amounts and/or elongation ratio of two or more arbitrary sensor members, a elongation amount and/or a elongation ratio in an uncommon section in which the two arbitrary sensor members do not overlap is determined, measuring an elongation amount and/or an elongation ratio of the measurement specimen in an arbitrary section. (See Paragraphs 0013-0017)


Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855